         CASE 0:19-cv-02580-ECT-LIB Document 28 Filed 07/10/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


Del Shea Perry,                                    Court File No. 19-CV-02580 (ECT/LIB)

                   Plaintiff,
                                                                      ORDER
vs.

Beltrami County, et al.,

                  Defendants.




         Pursuant to the Stipulation of the Parties, (Doc. No. 27), IT IS HEREBY ORDERED

THAT Plaintiff is allowed to serve and file her First Amended Complaint with Jury Demand,

which was attached to the Stipulation as Exhibit 2. Defendants shall respond to the amended

complaint pursuant to the Federal Rules of Civil Procedure.



Dated:
                                                              LEO I. BRISBOIS
                                                              United States Magistrate Judge
